WOODBURY, Circuit Justice
(summing up to the jury), stated that the claim of the plaintiff was for a new combination, and that, in order to support this, the combination must differ-substantially and materially from former combinations. The burthen of proof was on the defendant tó show that the combination was not new. To do this, it *604was not sufficient to show that each part or ■element of the combination had been known and used before; but that all the parts had been known and used in the present combination, and it was not a new invention, if' all the parts in a combination had been applied to a different, object before, and they were now only applied to a new object. With regard to the defence that the plaintiff had put his invention on sale more than two years prior to the application for a patent, here the burthen was on the defendant. This was in the nature of a statute of limitations,- and it was for the defendant to make it out to the satisfaction of the jury that there had been such a sale; and he must do this in a manner that would justify the jury in taking .away the property of the plaintiff. An inventor holds a property in his invention by as good a title as the farmer holds his farm and flock. With regard to the abandonment, there must be evidence of a distinct character, showing such an intention. The natural presumption would be that the person who had invented a machine, would not give it to the world.
NOTE. The plaintiff did not ask for vindictive damages, but merely such as should establish his right. Verdict for the plaintiff, and damages assessed at $350. The effect of the verdict is to establish the plaintiff’s title to a very valuable patent-right in the straw cutter.